DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 21, 2020 was filed along with a fee under 37 CFR 1.17(p) after the mailing date of the Official Action dated September 21, 2020 and prior to the present Notice of Allowance.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Jennifer Blount (Reg. No. 72,558) on February 4, 2021.

The application has been amended as follows: 


IN THE CLAIMS:

	Claims 18 and 19 are amended as follows:

Claim 18. (Currently amended) The method according to claim 10, wherein the granules comprising surface-reacted calcium carbonate obtained after steps e) and or step f) alone have a volume median particle size of from 0.1 to 6 mm, determined by sieve fractioning.

Claim 19. (Currently amended) The method according to claim 12, wherein the granules comprising surface-reacted calcium carbonate obtained after steps e), and or steps e) and f) or steps f) and g) or step f) alone or step g) alone have a volume median particle size of from 0.1 to 6 mm, determined by sieve fractioning.

Reasons for Allowance
Claims 1-13 and 15-22 have been found allowable over the cited prior art of record.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious all the cumulative limitations of independent claim 1 with particular attention to “wherein the granules comprising surface-reacted calcium carbonate obtained after step e) have a volume median particle size of from 0.1 to 6 mm determined by sieve fractioning.”
Gane teaches the resultant granules have a mean grain diameter, measured by the sedimentation method on a Sedigraph 5100™ instrument, between 25 and 0.5 microns and even more particularly between 7 and 0.7 microns (col. 5, ll. 64-67 of Gane).  Gane also teaches the 
European Patent Application No. 2 921 173 A1 to Omya International AG (hereinafter “Omya”) (copy provided by Applicant) teaches a surface-reacted calcium carbonate, wherein the surface-reacted calcium carbonate is a reaction product of natural or synthetic calcium carbonate with carbon dioxide and at least one acid (See Abstract of Omya).  Omya teaches the surface-reacted calcium carbonate is obtained by a process comprising the steps of: A) providing a natural or synthetic calcium carbonate, B) providing at least one water-soluble acid, C) providing gaseous CO2, D) contacting said natural or synthetic calcium carbonate of step A) with the at least one acid of step B) and with the CO2 of step C) (par. [0075] of Omya).  Although Omya teaches the aforementioned preparing the aforementioned surface-reacted calcium carbonate (par. [0075] of Omya), Omya does not teach the steps of “c) saturating the surface-reacted calcium carbonate with the one or more active ingredient(s) in liquid form, d) providing one or more binder, and e) combining the saturated surface-reacted calcium carbonate obtained in step c) with the one or more binder of step d) under agitation in an agitation device, and wherein the granules comprising surface-reacted calcium carbonate obtained after step e) have a volume median particle size of from 0.1 to 6 mm determined by sieve fractioning” according to Applicant’s independent claim 1.
There is no obvious reason to modify the teachings of Gane using the teachings of Omya and teach “wherein the granules comprising surface-reacted calcium carbonate obtained after step e) have a volume median particle size of from 0.1 to 6 mm determined by sieve fractioning” according to Applicant’s independent claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478.  The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






\Ross J. Christie\
Assistant Examiner, Art Unit 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731